Judgment Supreme Court, New York County (Bonnie Wittner, J.), rendered April 21, 2003, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. The record does not support defendant’s claim that the voluntariness of his plea was impaired by his mental condition (see People v Alexander, 97 NY2d 482 [2002]).
We perceive no basis for reducing the sentence. Concur— Friedman, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.